PER CURIAM:
Gregory Charles Krug appeals the district court’s order transferring his complaint filed pursuant to Bivens v. Six Un*745known Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971) to the United States District Court for the Middle District of Tennessee. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Krug v. Farrington, No. 1:08-cv-00658-GBL-JFA (E.D.Va. July 21, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.